—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered October 4, 1993, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that reversible error took place when the prosecutor asked him during cross-examination why he did not tell a police officer that the victim had attacked him. As only a general objection was raised to this question at trial, the issue is not preserved for appellate review (see, People v Bynum, 70 NY2d 858). In any event, the defendant’s contention is without merit. Generally, a defendant’s postarrest silence cannot be used for impeachment purposes (see, People v Conyers, 52 NY2d 454, 459). However, if a defendant speaks to the police and omits exculpatory information which he presents for the first time at trial, the defendant may be impeached with the omission (see, People v Savage, 50 NY2d 673, 679, cert denied 449 US 1016; People v Spinelli, 214 AD2d 135; People v West, 212 AD2d 651; People v Harrison, 149 AD 2d 434). Furthermore, although the defendant’s statement was not admissible as evidence-in-chief because it was obtained in violation of the defendant’s Miranda rights, it was properly used for impeachment purposes (see, People v Maerling, 64 NY2d 134; People v Wise, 46 NY2d 321; People v Harris, 25 NY2d 175, affd 401 US 222).
The defendant’s remaining contention that the conviction should be reversed because of certain of the prosecutor’s summation remarks is similarly unpreserved for appellate review (see, People v Comer, 73 NY2d 955; People v Medina, 53 NY2d 951) and is, in any event, without merit (see, People v Galloway, 54 NY2d 396; People v Brown, 180 AD2d 549). Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.